Giegerich, J.
The principles of the decision, in' the quite recent case of Davis v. United Engineers, 28 App. Div. 398, seem to me to he decisive of the present application. The complaint alleges that the members of the defendant District Council, Manhattan Borough, United Brotherhood of Carpenters & Joiners of America “ are carpenters and joiners banded together chiefly to, secure employment in said trade or work for their members and tofjj prevent other persons of the same trade, not members of the saidl] association, from procuring or retaining such employment,” and I that persons employing members of the plaintiff’s association were! coerced into discharging them in order to avoid a general strike.' Mr. Thomas H. McCracken, a member and one of the official representatives of the plaintiff, in his affidavit states, that “ owing to the persistent and wanton interference by the defendants and their respective associations with the business of plaintiff association, the members thereof have found it, and are daily finding it, more and'more difficult to obtain and retain employment in their trade in New York City and elsewhere.” The plaintiff’s further affidavits are substantially to the same effect. These acts, according to the rules laid down in the case last cited, do not entitle the plaintiff to the relief sought. Justice Patterson, speaking for a I majority of the court there, said (pp. 398, 399);'“there can be.no / doubt that members of trades unions, as well as other individuals, I have a right to say that they will not work with persons who do! not belong to their organization; and whether they say it them-) selves, or through their organized societies, can make no differ-i ence. They have the right by that method to secure employment' for their own members. * * * it was necessary for the plaintiff-to prove under the averments of his complaint, * * * that he was the object of á persecution based upon a determination to exclude him from working at his trade for anybody or under any circumstances.” Applying the foregoing principles to the case at bar, it is clear that the means used by the defendants were lawful, and, hence, the motion for an injunction pendente lite must be denied, with $10 costs.
Motion denied, with $10 costs.